Opinion filed August 22, 2019




                                      In The


        Eleventh Court of Appeals
                                   __________

                                No. 11-19-00129-CR
                                    __________

                CHRISTINA MARIE HAYNES, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 29th District Court
                          Palo Pinto County, Texas
                         Trial Court Cause No. 16011


                      MEMORANDUM OPINION
      Christina Marie Haynes entered an open plea of guilty to the offense of assault
on a public servant. The trial court convicted Haynes and assessed her punishment
at confinement for five years and a fine of $2,000. Haynes’s court-appointed
attorney on appeal filed in this court a motion to dismiss this appeal. Counsel had
been informed that Haynes no longer desired to prosecute this appeal, but counsel
was unable to get Haynes to return a signed copy of the motion to dismiss. Because
the motion was signed by Haynes’s counsel but not by Haynes, we abated the appeal
so that the trial court could make a determination as to whether Haynes desired to
prosecute the appeal in this cause.
        The trial court conducted a hearing at which Haynes participated by telephone.
At the hearing, the trial court explained the situation to Haynes and asked Haynes if
she desired to continue with the appeal. Haynes informed the trial court that she did
not wish to continue with the appeal. Accordingly, the trial court found that Haynes
“no longer desires to pursue her appeal.” That finding is supported by the record
from the hearing.
        In accordance with Haynes’s wishes, we dismiss the appeal.


                                                                   PER CURIAM


August 22, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2